Case 1:18-cv-02185-LJL Document 273-45 Filed 04/06/20 Page 1 of 5




                     Exhibit QQQ
4/4/2020                 Case 1:18-cv-02185-LJL   Document
                                           THE TRUE           273-45
                                                    STORY BEHIND        Filed
                                                                 STRATEGIC     04/06/20
                                                                           VISION            Page 2 of 5
                                                                                  US LLC - Gnews

   THE TRUE STORY BEHIND STRATEGIC VISION US LLC
   By GM37 - 2019-12-10 19:32


   By Anonymous


   Who is Behind Strategic Vision US LLC?


   Strategic Vision US, LLC is a shell company for two career frauds: French Wallop and J. Michael Waller. Wallop
   and Waller boast about their so-called “accomplished professional backgrounds;” however, Wallop and Waller
   are career con-artists who oversell their claimed global government connections and ability to provide
   “strategic” research and analysis on high-profile individuals, when in reality they take people’s money to
   enrich their own lives.


   The truth is Wallop and Waller have accomplished nothing in their professional lives. Wallop is best known for
   being the vindictive divorced spouse of former U.S. Senator Malcolm Wallop, while Waller is identified as a
   “vice president” at the Center for Security Policy; a think-tank that has been heavily criticized among a wide
   variety of media and research organizations, for propagating conspiracy theories and Islamophobia and
   described as a hate group.




   Wallop has spent the better part of her adult life refusing to pay her attorneys and rent, while Waller – despite
   receiving $500,000 from Mr. Guo – cannot afford to hire his own lawyer.


   French Wallop’s history shows, at a minimum, that she:


      Hired a real estate broker to artificially inflate the value of her former husband’s family ranch during their
      divorce proceedings;

      Tried to force her former husband to pay her extensive credit card debt and lines of credit tied to her shell
      companies;

      Has used numerous shell companies to do “confidential” business, which rarely turned a profit and for
      which Wallop seemingly never filed tax returns;

      Has routinely refused to pay her attorneys;

      Has been working with CCP Spy Bruno Wu’s attorneys to attack Mr. Guo.


   Meanwhile, J. Michael Waller admits he is a specialist in spreading fake news (i.e. propaganda) and cannot get
   a teaching job despite supposedly holding a Ph.D. The truth is, neither one of them have the capabilities they
   portray and should not be trusted.


   French Wallop’s History of Deceit


https://gnews.org/50457/                                                                                               1/4
4/4/2020              Case 1:18-cv-02185-LJL   Document
                                        THE TRUE           273-45
                                                 STORY BEHIND        Filed
                                                              STRATEGIC     04/06/20
                                                                        VISION            Page 3 of 5
                                                                               US LLC - Gnews

   French Wallop has a lifelong history of deceiving people. She is best known for being the former spouse of
   deceased U.S. Senator Malcolm Wallop and has been divorced several times. Her fraudulent behavior can be
   traced back to her days when she divorced former Senator Wallop.


   During their divorce proceedings, French Wallop claimed that she was entitled to 50% of Senator Wallop’s
   Canyon Ranch, a ranch property in Wyoming that had been in Senator Wallop’s family since 1889. The
   Wyoming Supreme Court sided with Senator Wallop and found that for nearly a decade while the couple was
   married, Senator Wallop made almost $5,000,000.00 in net contributions to the Ranch, while French Wallop
   contributed a meager $6,000.


   The Wyoming Supreme Court also found incredible French Wallop’s claims that she “shouldered all of the
   responsibility” for the couple during their marriage. The Wyoming Supreme Court noted sharply that French
   Wallop “received no salary from either of her businesses, Corporate Travel Services, Inc. and Corporate
   Consulting International, Inc. from 1984 to 1986 and after 1995, and neither of these companies made a profit
   after 1993.” The Wyoming Supreme Court also pointed out that French Wallop rarely filed tax returns: either in
   her personal capacity or for any of her businesses. Thus, indicating that French Wallop’s businesses were
   merely shell companies, used for improper purposes.


   French Wallop’s History of Not Paying Lawyers


   French Wallop also has a long history of refusing to pay her lawyers. The first instance can be traced back to
   her divorce proceedings from former senator Wallop. There, Wallop could only obtain the services of a law firm
   because her son guaranteed to pay the law firm $100,000.00. The conclusion of the divorce proceedings left
   Wallop owing her law firm over $200,000 in legal fees, which she refused to pay and the law firm was forced to
   go after Wallop’s son for the $200,000 in legal fees that Wallop owed.


   French Wallop also refused to pay two different law firms in the case involving Eastern Profit. The first law firm
   resigned when French Wallop refused to pay more than $100,000 in legal bills. That same firm then sued and
   won a money judgment for $115,000 against Strategic Vision for unpaid legal fees.


   She also refused to pay her second (of three) different law firms in the lawsuit involving Eastern Profit. After
   the first law firm resigned because of non-payment, French Wallop hired a second law firm in March 2019. In
   less than a month, French Wallop had already fallen behind on paying her new law firm and deliberately
   refused to pay the new law firm.


   French Wallop’s History of Racking up Debt


   In French Wallop’s divorce proceedings, the Court went out of its way to explain that French Wallop had racked
   up extensive debt during her marriage to Senator Wallop. For instance, the Court noted that “[a]fter 1994,
   [Senator Wallop’s] income increased dramatically. These monies were used … to make significant payments to
   [French Wallop’s] business indebtedness.” Additionally, Senator Wallop paid off a “$215,000 debt owed by
   [French Wallop’s] company. Additionally, [Senator Wallop] made tax payments for [French Wallop] during the
   marriage and incurred detrimental tax consequences as a result of [French Wallop].”


   French Wallop & J. Michael Waller’s Attempt to Defraud Mr. Guo


   Wallop and Waller were introduced to Mr. Guo initially to provide communications services and assist Mr. Guo
   in spreading his message about the corruption of the Chinese Communist Party leaders and their families. But
   when they met Mr. Guo, Wallop and Waller saw their winning lotto ticket and began their sales pitch.


   Wallop told Mr. Guo that she and Waller had significant connections in the CIA, FBI, multiple U.S. presidential
   administrations; the U.S. Congress; the U.S. Department of Defense; the U.S. Department of Energy; and other
   government agencies in the U.S. and elsewhere. Wallop further boasted that she and Waller had a close


https://gnews.org/50457/                                                                                                2/4
4/4/2020              Case 1:18-cv-02185-LJL   Document
                                        THE TRUE           273-45
                                                 STORY BEHIND        Filed
                                                              STRATEGIC     04/06/20
                                                                        VISION            Page 4 of 5
                                                                               US LLC - Gnews

   working network of trusted resources that extended to, among other places, Washington, D.C.; Canada;
   England; Abu Dhabi and Singapore.


   Wallop and Waller both bragged to Mr. Guo that they had assisted various high-profile individuals such as
   government officials and Middle Eastern princes and that they could provide the same service to Mr. Guo.
   Specifically, Wallop and Waller told Mr. Guo they could provide evidence of money laundering by high-ranking
   members of the CCP, the Chinese government, and their family members, which according to Wallop and
   Waller, was known to be in the billions of dollars.


   Unfortunately, this all turned out to be lies. Wallop and Waller have neither the experience nor the connections
   they claimed. After they received $1 million to research corrupt CCP officials, Wallop and Waller produced
   Wikipedia and Facebook printouts for the supposed individuals they were conducting “high level” research on.
   In fact, Wallop admitted at her deposition that all Strategic Vision does to perform this so-called “high level”
   research is looking individuals up on Facebook:


   Attorney: I want to know how Strategic Vision performs investigations.


   Wallop: We look everybody up on Facebook.


   Attorney: That’s it?




   Wallop: Sure.


   The reality is that after receiving $1 million on a promise to find evidence of corruption within the CCP, Wallop
   and Waller used that money to enrich themselves. Wallop paid off her mountain of credit card debt; treated
   herself to luxury goods from Hermes and Bloomingdales; and traveled to a spa in Turks & Caicos with her son;
   while Waller sent the money to his shell company Georgetown Research LLC.


    1. See Wallop v. Wallop, 88 P.3d 1022, 1028 (Supreme Court of Wyoming 2004)

    2. Id. At 1029.

    3. Id.

    4. The same Court also noted that it was proper for French Wallop to be responsible for extensive Chevy Chase
      Visa Credit Card debt, which French Wallop attempted to pass off on her husband.


   Editor: GM37



              5+




                                                         GM37



https://gnews.org/50457/                                                                                               3/4
4/4/2020              Case 1:18-cv-02185-LJL   Document
                                        THE TRUE           273-45
                                                 STORY BEHIND        Filed
                                                              STRATEGIC     04/06/20
                                                                        VISION            Page 5 of 5
                                                                               US LLC - Gnews




https://gnews.org/50457/                                                                                4/4
